DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
In the remarks filed on March 28, 2022, applicant has stated that an Office action has identified two groups of claims (i.e., Group I and Group II) where “each define a different species”. This is an apparent inadvertent misstatement by applicant in that the aforementioned Office action identified the two groups of claims as two different inventions but not as two different species. 
Applicant’s election of the inventions of Group I and of the first species or the embodiment of Figure 3, with claims 1 through 7 and 9 through 14 readable thereon, in the reply filed on March 9, 2022 (as supplemented via the reply filed on March 28, 2022) is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note that while the applicant has stated that the election is “with traverse”, applicant failed to provide any traversal arguments which are relevant to a requirement for election/restriction in a national stage application such as the instant application. Applicant has only made arguments relating to distinctness and examination burden, neither of which is relevant to an election/restriction requirement made in a national stage application. Furthermore, even if the aforementioned bases of the actual traversal arguments were proper, applicant has failed to provide any evidence substantiating their arguments, such that the arguments, even if proper, could not be persuasive. 
Claims 8 and 15 through 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II and to a non-elected second species or the embodiment of Figure 4, there being no allowable generic or linking claim. Election was made without proper traverse in the reply filed on March 9, 2022 (as supplemented via the reply filed on March 28, 2022).
Drawings
The drawings were received on received on December 6, 2019.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 7 and 9 through 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCANIA CV AB (WO 2012/021104 A1; made of record via IDS).
 	With regard to base claim 1 of the instant application, SCANIA CV AB discloses a transport refrigeration system essentially as claimed, comprising: a transport refrigeration unit (i.e., see loop including compressor 16 Figure 2 at least) constructed and arranged to cool a container 7; an energy storage device (i.e., battery 8 plus regulating equipment 9) constructed and arranged to provide energy for operating the transport refrigeration unit (i.e., via regulating equipment 9 and electrical machine 6; see at least page 5/Detailed Description of a Preferred Embodiment of the Invention) and Figures 1 and 2 at least); a supply refrigerant tube (refrigerant tube connecting second evaporator 26 and both regulating equipment 9 and battery 8 in Figure 2) for flowing a refrigerant (see corresponding flow arrow in Figure 2) from the transport refrigeration unit (i.e., loop including compressor 16) to the energy storage device (i.e., battery 8 plus regulating equipment 9, all as shown in Figure 2 at least); a return refrigerant tube (refrigerant tube connecting battery 8 and pump 13) for flowing the refrigerant (see corresponding flow arrow in Figure 2) from the energy storage device (i.e., battery 8 plus regulating equipment 9) to the transport refrigeration unit (I.e., loop including compressor 16); and at least one electrical pathway operatively coupled between the transport refrigeration unit (i.e., loop including compressor 16) and the energy storage device (i.e., battery 8 plus regulating equipment 9) for supplying at least electrical energy to the transport refrigeration unit (i.e., loop including compressor 16; at least see electrical/electronic control pathways depicted by arrows as operatively connecting the energy storage device including battery 8 and regulating equipment 9 with the compressor 16 via control unit 28).
With regard to claim 2 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 1, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) is controllably (i.e., via control unit 28) cooled by the transport refrigeration unit (i.e., the loop including compressor 16), all as shown in at least Figure 2.
With regard to claim 3 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 1, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) is remotely located from the transport refrigeration unit (i.e., the loop including compressor 16), all as shown in at least in Figures 1 and 2, which show the loop including compressor 16 as being a separate (i.e., “remotely located” at least partially in driving cab space 2 as at least as broadly interpreted as required) from the loop including the energy storage device (i.e., battery 8 plus regulating equipment 9, with the latter being part of the trailer including cargo space 3 and associated trailer elements).
With regard to claim 4 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 1, wherein the container 7 is (i.e., is part of) a trailer as shown in at least Figure 1, the transport refrigeration unit (i.e., the loop including compressor 16) is mounted to a front wall of the trailer (i.e., at least indirectly by being mounted in the driving cab space 2, where the driving cab space 2 is mounted to the front wall of the trailer as shown in Figures 1 and 2)  and the energy storage device (i.e., battery 8 plus regulating equipment 9) in container 7 is mounted beneath a bottom wall of the trailer as shown in Figure 1 at least.
With regard to claim 5 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 1, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) includes an energy storage unit or battery 8 and an evaporator subsystem (i.e., including second evaporator 26) in communication with the supply and return refrigerant tubes (i.e., see flow arrows in Figure 2) for cooling the energy storage unit or battery 8.
With regard to claim 6 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 5, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) includes an evaporator heat exchanger or second evaporator 26) constructed and arranged to receive the refrigerant from the supply refrigerant tube and expel the refrigerant into the return refrigerant line as described in greater detail with regard to base claim 1 above and as shown in at least Figure 2.
With regard to claim 7 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 6, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) includes an evaporator fan assembly (inherent and/or implicit) constructed and arranged to blow air through the evaporator heat exchanger or second evaporator 26.
With regard to claim 9 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 1, wherein the transport refrigeration unit includes a compressor 16 constructed and arranged to compress the refrigerant, a compressor motor (implicit/inherent) configured to drive the compressor 16, a condenser heat exchanger (i.e., first condenser 17) operatively couple to the compressor 16, a condenser fan 18 configured to provide air flow over the condenser heat exchanger or first condenser 17, a condenser fan motor (implicit/inherent) for driving the condenser fan 18, an evaporator heat exchanger (i.e., evaporator 21) operatively coupled to the compressor 16, an evaporator fan 22 configured to provide air flow over the evaporator heat exchanger or evaporator 21, and an evaporator fan motor (implicit/inherent) for driving the evaporator fan 22.
With regard to claim 10 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 9, wherein the supply refrigerant tube (i.e., as described in greater detail with regard to base claim 1 above) communicates with the transport refrigeration unit (i.e., the loop including compressor 16) at a location 23 between the condenser heat exchanger or first condenser 17 and the evaporator heat exchanger or evaporator 21 as shown in Figure 2.
With regard to claim 11 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 10, further comprising: a control valve or first valve 31 adapted to control the flow of refrigerant and disposed between a receiver (i.e., very broadly interpreted as receiving location 23 in Figure 2) of the transport refrigeration unit (i.e., the loop including compressor 16) and the condenser heat exchanger or first condenser 17), wherein the control valve or first valve 31 communicates with the supply refrigerant tube (i.e., as described in greater detail with regard to base claim 1 above) via the receiver or location 23.
With regard to claim 12 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 10, wherein the return refrigerant tube (i.e., as described in greater detail with regard to base claim 1 above) communicates with the transport refrigeration unit (i.e., the loop including compressor 16) via a location 27 (as shown in Figure 2) between the evaporator heat exchanger or evaporator 21 and the compressor 16.
With regard to claim 13 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 9, wherein the energy storage device (i.e., battery 8 plus regulating equipment 9) is constructed and arranged to provide electrical energy via electrical machine 6 to at least one of the compressor motor, the condenser fan motor, and the evaporator fan motor.
With regard to claim 14 of the instant application, SCANIA CV AB further discloses the transport refrigeration system set forth in claim 5, wherein the energy storage unit is at least one battery 8.
The reference thus reads on the claims. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763